Campbell, J.,
delivered the opiiuion of the court.
The judgment described in the bill is not against Mrs. Smiley, and her piroperty cannot be reached by it; and unless the court of chancery has jurisdiction of the demand against her, as a contract made by her in the course of trade and business as a feme sole, under section 1780 of the Code, the *557bill is not maintainable, the remedy of the creditor being in a court of law. The statute does not confer jurisdiction on courts of chancery in such cases, and, before the statute, that court did not have such jurisdiction, because the power of married women to so contract as to incur personal liability, as-if unmarried, was not known to such court. The chancery, court not having such jurisdiction before the statute, and the statute not conferring it, it does not exist.
Decree reversed, demurrer sustained, and bill dismissed without prejudice to the rights of complainants.